Exhibit 10.1

AMENDMENT TO CONTINGENT RESIDUAL SUPPORT AGREEMENT

This Amendment to Contingent Residual Support Agreement (the “Amendment”) is
among ENERGY TRANSFER PARTNERS, L.P., a Delaware limited partnership (“ETP”),
AMERIGAS FINANCE LLC, a Delaware limited liability company (“Finance Company”),
AMERIGAS FINANCE CORP., a Delaware corporation (“Finance Corp”), AMERIGAS
PARTNERS, L.P., a Delaware limited partnership (“AmeriGas”) and, UGI
CORPORATION, a Pennsylvania corporation (“UGI”). Finance Company, Finance Corp
and AmeriGas may hereinafter be referred to collectively as the “AmeriGas
Parties”. ETP, the AmeriGas Parties and UGI may hereinafter be referred to
collectively as the “Parties.”

WHEREAS, pursuant to that certain indenture dated January 12, 2012 (the
“Indenture”), Finance Company and Finance Corp issued $1.55 billion of senior
notes comprised of two tranches consisting of $550 million that mature on May
20, 2020 (the “6.75% Notes”) and $1 billion that mature on May 20, 2022 (the
“7.00% Notes”). The 6.75% Notes and the 7.00% Notes are referred to collectively
as the “Senior Notes”;

WHEREAS, the Parties entered into that certain Contingent Residual Support
Agreement, dated as of January 12, 2012 (the “Agreement”), relating to the
contingent residual support (the “Support”) that ETP agreed to provide to
Finance Company in furtherance of Finance Company’s loan to AmeriGas of $1.5
billion (the “Initial Supported Debt”) and setting forth, among other things,
terms and conditions under which the Initial Supported Debt and the Senior Notes
maybe refinanced;

WHEREAS, the AmeriGas Parties now desire to purchase all of the outstanding
6.75% Notes either (i) as a result of a tender offer for cash (the “Tender
Offer”)or (b) through a call (redemption) made pursuant to the terms of the
Indenture (the “Call”); and

WHEREAS, the AmeriGas Parties intend to fund the Tender Offer and Call by using
a portion of the proceeds from the issuance by AmeriGas and Finance Corp of a
new series of senior notes (“New Notes”); and

WHEREAS, in connection with the issuance of the New Notes, the Parties wish to
terminate ETP’s Support with respect to the 6.75% Notes, and release the Parties
from their respective obligations under the Agreement.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Termination. The Parties hereby agree to terminate the respective
obligations of the Parties under the Agreement relating to those 6.75% Notes
that are properly tendered in the Tender Offer and the respective obligations of
the Parties under the Agreement relating to those 6.75% Notes that Finance
Company and Finance Corp properly redeem pursuant to the Call.

 

1



--------------------------------------------------------------------------------

Section 2. Notices of Completion of Tender Offer and Call. Promptly following
the completion of each of the Tender Offer and any Call, the AmeriGas Parties
agree to advise ETP of the amount by which the Support is decreased, such amount
to be equivalent to the principal amount of the 6.75% Notes..

Section 3. New Notes Shall Not be Subject to the Agreement. Each of the Parties
hereby acknowledges and agrees that the New Notes shall not be deemed
Refinancing Senior Notes under the Agreement and that the respective obligations
of the Parties under the Agreement with respect to the 6.75% Notes shall not
apply to the New Notes.

Section 4. Agreement to Remain in Full Force and Effect. Except as hereby
expressly provided, the Agreement, as amended by this Amendment, is in all
respects ratified and confirmed, and all of its terms, provisions and conditions
shall be and remain in full force and effect as applied to the 7.00% Notes. For
the avoidance of doubt, the Parties agree that no payment is due to ETP under
Section 6 of the Agreement in connection with this Amendment or the Tender Offer
or Call of the 6.75% Notes.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signatures are physically attached to the same
counterpart. Delivery of an executed signature page by facsimile or electronic
transmission shall be as effective as delivery of a manually executed
counterpart.

Section 6. Section Headings. Section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment.

Section 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York without regard for the
conflicts of laws provisions thereunder.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed and effective as of the day and year last written below.

 

ENERGY TRANSFER PARTNERS, L.P. By: Energy Transfer Partners GP, L.P., its
general partner By: Energy Transfer Partners, L.L.C., its general partner By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Chief Financial Officer Date:  

June 15, 2016

AMERIGAS FINANCE LLC By: AmeriGas Partners, L.P., its sole member       By:
AmeriGas Propane, Inc., its general partner By:  

/s/ Hugh J. Gallagher

Name:   Hugh J. Gallagher Title:   Vice President – Finance and Chief Financial
Officer Date:  

June 20, 2016

AMERIGAS FINANCE CORP. By:  

/s/ Hugh J. Gallagher

Name:   Hugh J. Gallagher Title:   Vice President – Finance and Chief Financial
Officer Date:  

June 20, 2016

AMERIGAS PARTNERS, L.P. By: AmeriGas Propane, Inc., its general partner By:  

/s/ Hugh J. Gallagher

Name:   Hugh J. Gallagher Title:   Vice President – Finance and Chief Financial
Officer Date:  

June 20, 2016

[Signatures continue on next page]

 

3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO BY: UGI CORPORATION By:  

/s/ John L. Walsh

Name:  

John L. Walsh

Title:  

President and Chief Executive Officer

Date:  

June 20, 2016

 

4